IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
YENIER CARDENTEY,
                                     NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                     FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
v.
                                     CASE NO. 1D13-3825
STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed March 19, 2015.

An appeal from the Circuit Court for Clay County.
Mark J. Borello, Judge.

Benjamin S. Waxman of Robbins, Tunkey, Ross, Amsel, Raben & Waxman, P.A.,
Miami, for Appellant.

Pamela Jo Bondi, Attorney General, and Justin D. Chapman, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

MARSTILLER, SWANSON, and OSTERHAUS, JJ., CONCUR.
                             1